BELCHER, Commissioner.
The conviction is for driving while license suspended; the punishment, a fine of $100 and 5 days in jail.
No statement of facts accompanies the record.
The appellant duly and timely filed and presented to the trial court a motion to quash the complaint and information on the ground they do not apprize the appellant of the reasons for the suspension of his operator’s license. The trial court overruled the motion and appellant reserved his exception thereto.
The complaint and information only charged that appellant drove a motor vehicle upon a public highway when his operator’s license was suspended.
In the recent case of Adams v. State, 376 S.W.2d 832, 833, this Court held that “a complaint and information charging the offense of driving while license suspended is subject to exception or motion to quash on the ground that it fails to recite under which Article (Art. 6687b, Vernon’s Ann. Civ.St. or Art. 6701h, Vernon’s Ann.Civ. St.) the license was suspended.”
There is no allegation in the present complaint or information reciting under which article appellant’s license was suspended.
The judgment is reversed and the prosecution under the present complaint and information is dismissed.
Opinion approved by the Court.